Case 15-22816      Doc 45     Filed 04/10/19 Entered 04/10/19 17:40:22           Desc Main
                                Document     Page 1 of 6


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Terrance Sutton                       )
        Carmise Sutton                        )   Case No: 15 B 22816
                                              )   Judge:   Schmetterer
                                              )   Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Thomas Vaughn, 55 E. Monroe Street, Ste. 3850, Chicago, IL 60603
 and served upon the following parties via U.S. Mail:
 Debtor: Terrance Sutton and Carmise Sutton, 3 Hickory Trace Dr, B25 Apt#208, Justice,
 IL 60458
 See Attached Service List

        PLEASE TAKE NOTICE that on May 1, 2019 at 10:30 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Schmetterrer, or any other Bankruptcy Judge presiding in his place in Courtroom 682 of

 the Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached

 Motion to Modify Plan, and shall request that the attached Order be entered, at which

 time you may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before April 10, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    15-22816
                       noticing      Doc 45 Educational
                                              Filed 04/10/19         Entered
                                                        Credit Management       04/10/19 17:40:22
                                                                          Corporation                   Desc Main
                                                                                            NAVIENT SOLUTIONS,LLC ON BEHALF OF DEPT OF E
0752-1                                           Document
                                            P.O. Box 16408          Page    2  of 6         PO BOX 9635
Case 15-22816                                 St. Paul, MN 55116-0408                          WILKES BARRE, PA 18773-9635
Northern District of Illinois
Eastern Division
Wed Apr 10 17:13:42 CDT 2019
U.S. Bankruptcy Court                         (p)QCHI                                          ACL laboratories
Eastern Division                              PO BOX 14948                                     PO Box 27901
219 S Dearborn                                LENEXA KS 66285-4948                             Milwaukee, WI 53227-0901
7th Floor
Chicago, IL 60604-1702

ACS/Eastwest BK                               ACS/NELNET                                       ACS/US BANK
501 Bleecker St.                              501 Bleecker St.                                 501 Bleecker St.
Utica, NY 13501-2401                          Utica, NY 13501-2401                             Utica, NY 13501-2401



AT&T Mobility II LLC                          ATG Credit, LLC                                  Ability Recovery Services
%AT&T SERVICES INC.                           PO BOX 14895                                     PO BOX 4031
KAREN A. CAVAGNARO PARALEGAL                  Chicago, IL 60614-8542                           Wyoming, PA 18644-0031
ONE AT&T WAY, SUITE 3A104
BEDMINSTER, NJ. 07921-2693

Acl, Inc                                      Advocate Medical Group                           Aegis Ambulatory Anes
8901 W Lincoln Ave                            James T Gately, Attorney at Law                  PO BOX 903
Milwaukee, WI 53227-2409                      8233 W 185th Street                              DeKalb, IL 60115-0903
                                              Tinley Park, IL 60487-9220


(p)DANA SCALIONE                              Americollect                                     Athletico
ATTN GOLDEN GREEN SERVICES                    PO BOX 1566814                                   709 Enterprise Dr.
255 E DANIA BEACH BLVD STE 220                Manitowoc, WI 54221                              Oak Brook, IL 60523-8814
DANIA BEACH FL 33004-3094


Barbara Sutton                                Brandon S. Lefkowitz                             CCL Integrated Imaging Consultants
9209 S. Cottage Grove                         24100 Southfield Road                            PO BOX 95040
Chicago, IL 60619-7753                        Suite 203                                        Chicago, IL 60694-5040
                                              Southfield, MI 48075
                                              Southfield, MI 48075-2851

CMI                                           City Of Chicago Department of Revenue            City of Chicago
4200 International Pkwy                       c/o Arnold Scott Harris P.C.                     Dept of Finance
Carrollton, TX 75007-1930                     111 W Jackson Blvd Ste 600                       PO Box 88292
                                              Chicago, IL 60604-3517                           Chicago, IL 60680-1292


Contract Callers Inc                          Cook County Health                               Cook County Health and Hospital
PO Box 212489                                 25706 Network Place                              PO BOX 70121
Augusta, GA 30917-2489                        Chicago, IL 60673-1257                           Chicago, IL 60673-0121



Cook County Magistrate/Chicago                Credit Management LP                             CreditBox.com, L.L.C.
50 W. Washington                              4200 International Pwy                           P.O. Box 168
RM 1001                                       Carrollton, TX 75007-1912                        Des Plaines, IL 60016-0003
Chicago, IL 60602-1316
                  Case 15-22816
Department of Education             Doc 45 DeptFiled  04/10/19 Entered 04/10/19 17:40:22
                                                 of Ed/Navient                     Diversified Desc   Main
                                                                                               Consultants  Inc
PO BOX 9635                                      Document
                                           PO BOX 9635         Page 3 of 6         10550 Deerwood Park Blvd
Wilkes Barre, PA 18773-9635                 Wilkes Barre, PA 18773-9635                 Jacksonville, FL 32256-2805



Emergency Room Care Providers               Enhanced Recovery Compan                    Enhanced Recovery Corp
Dept 4034 PO 3065                           PO BOX 57547                                PO BOX 57547
Oak Brook, IL 60522                         Jacksonville, FL 32241-7547                 Jacksonville, FL 32241-7547



Enhanced Recovery Corporation               GI Associates                               Harvard Collection Services Inc
8014 Bayberry Rd                            10500 S. Cicero                             4839 N Elston Ave
Jacksonville, FL 32256-7412                 Oak Lawn, IL 60453-5205                     Chicago, IL 60630-2589



IC System Inc                               ICS Collection Service                      Illinois Department of Revenue
444 Highway 96 E                            PO Box 1010                                 Bankruptcy Section
PO Box 64887                                Tinley Park, IL 60477-9110                  PO Box 64338
Saint Paul, MN 55164-0887                                                               Chicago, IL 60664-0291


(p)INTERNAL REVENUE SERVICE                 MB Financial                                Malcolm S. Gerald & Associates Inc
CENTRALIZED INSOLVENCY OPERATIONS           6111 N. River Rd.                           332 S Michigan Ave
PO BOX 7346                                 Des Plaines, IL 60018-5111                  Suite 600
PHILADELPHIA PA 19101-7346                                                              Chicago, IL 60604-4318


Mercy Hospital                              Navient Solutions, Inc.                     Nelnet Education Funding Trust
2525 South Michigan                         Department of Education Loan Services       On behalf of MHEAC d/b/a ASA
Chicago, IL 60616-2332                      Po Box 9635                                 c/o Keith Coburn
                                            Wilkes-Barre PA. 18773-9635                 100 Cambridge Street, Suite 1600
                                                                                        Boston, MA 02114-2518

Overland Bond                               Palisades Collection LLC                    Peoples Energy
4701 W. Fullerton Ave                       PO Box 1244                                 200 E Randolph
Chicago, IL 60639-1899                      Englewood Cliffs, NJ 07632-0244             Chicago, IL 60601-6302



Peoples Gas Light & Coke Co                 Regional Acceptance Corp                    Regional Acceptance Corporation
200 E. Randolph DR                          1424E East Fire Tower Rd.                   Bankruptcy Section/100-50-01-51
Chicago, IL 60601-6433                      Greenville, NC 27858                        PO Box 1847
                                                                                        Wilson, NC 27894-1847


SLM Financial Corp                          Sallie Mae                                  (p)SPRINT NEXTEL CORRESPONDENCE
11100 USA Pkwy                              PO Box 9500                                 ATTN BANKRUPTCY DEPT
Fishers, IN 46037-9203                      Wilkes Barre, PA 18773-9500                 PO BOX 7949
                                                                                        OVERLAND PARK KS 66207-0949


Stellar Recovery                            White Pine Lending                          Carmise L Sutton
1327 Highway 2W Suite 100                   7836 Danish Pointe Pl.                      3 Hickory Trace Dr
Kalispell, MT 59901                         Salt Lake City, UT 84121-5781               B25 Apt 208
                                                                                        Justice, IL 60458
Jason Blust       Case 15-22816            Doc 45 Patrick
                                                    FiledS 04/10/19
                                                            Layng          Entered 04/10/19 17:40:22      Desc Main
                                                                                               Terrance L Sutton
Law Office of Jason Blust, LLC                         Document           Page    4  of
                                                  Office of the U.S. Trustee, Region 11 6      7057 S. Yale Ave.
211 W. Wacker Drive                                   219 S Dearborn St                                    3rd Floor
Ste. 300                                              Room 873                                             Chicago, IL 60621-3633
Chicago, IL 60606-1390                                Chicago, IL 60604-2027

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603-5764




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


1st Loans                                             All Credit Lenders                                   Internal Revenue Service
1916 E. 95th St.                                      PO BOX 5598                                          P.O. Box 21126
Chicago, IL 60617                                     Elgin, IL 60121                                      Philadelphia, PA 19114



Sprint Corp.
Attn Bankruptcy Dept
PO Box 7949
Overland Park KS 66207-0949




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Educational Credit Management Corporation          End of Label Matrix
P.O. Box 16408                                        Mailable recipients      63
St. Paul, MN 55116-0408                               Bypassed recipients       1
                                                      Total                    64
Case 15-22816      Doc 45    Filed 04/10/19 Entered 04/10/19 17:40:22              Desc Main
                               Document     Page 5 of 6


               IN THE UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 IN RE: Terrance Sutton                       )
        Carmise Sutton                        )   Case No: 15 B 22816
                                              )   Judge:   Schmetterer
                                              )   Chapter 13
         Debtor                               )


                             MOTION TO MODIFY PLAN

        Now comes Terrance Sutton and Carmise Sutton (hereinafter referred to as
 “Debtor”), by and through their attorneys, and moves this Honorable Court for entry of
 an Order Modifying Plan, pursuant to section 1329 of the bankruptcy code, and in
 support thereof, respectfully represents as follows:


        1.     On July 1, 2015, the Debtors filed a petition for relief under Chapter 13 of

 the Bankruptcy Code.

        2.     This Honorable Court confirmed the Debtors’ Chapter 13 plan on August

 26, 2015. The confirmed plan called for payments of $820.00 for 60 months, paying

 unsecured creditors 6% on their claims.

        3.     The Debtors’ plan term is currently running over 60 months due to a

 priority claim filed by the Internal Revenue Service. The plan will complete within 60

 months if the Debtor’s plan payment is increased to $1150.00 per month. The Debtors

 believe they can afford the $1150.00 per month payment since their household expenses

 have decreased. Please see Exhibit A for Debtors’ I and J schedules.

        4.     In order to resolve this issue, the debtors respectfully request to increase

 their plan payment to $1150.00 per month for the remainder of their term.
Case 15-22816      Doc 45     Filed 04/10/19 Entered 04/10/19 17:40:22            Desc Main
                                Document     Page 6 of 6


        5.      If the Debtors’ plan payment is increased to $1150.00, the unsecured

 creditors will still receive 6% on their claims, and the plan will complete within 60

 months.

        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

             1. Increasing their current plan payment to $1150.00; and
             2. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
